DETAILED ACTION
This action is in response to application 17/073,892 filed on 10/19/2020.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Election/Restrictions
3.	Applicant’s election without traverse of Group II (Fig. 9, claims 1-9) in the reply filed on 09/02/2021 is acknowledged. Applicants cancels claims 9-20 without prejudice or disclaimer. In addition, applicant adds claims 21-32. After entry of this amendment, claims 1-8 and 21-32 are pending in the application.


Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

5.	Claims 1-8 and 21-32 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,827,196 B2.
Furthermore, although the conflicting claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No.: 10,771,815 B2 claims:

Instant Application: 17/073,892
Note: bold and underlined fonts means same features between instant application and conflicting appl.
Conflicting Application: 15/807,653
→ now US Patent No.: 10,827,196 B2
 Claim [1]:   A method for generating a compound predictor block of a current block of video, comprising: generating, for the current block, predictor blocks comprising a first predictor block including first predictor pixels and a second predictor block including second predictor pixels; determining, using at least a subset of the first predictor pixels, a first weight for a first predictor pixel of the first predictor pixels; obtaining a second weight for a second predictor pixel of the second predictor pixels, wherein the second predictor pixel is co-located with the first predictor pixel; and generating the compound predictor block by combining the first predictor block and the second predictor block, wherein the predictor block comprises a weighted pixel that is determined using a weighted sum of the first predictor pixel and the second predictor pixel using the first weight and the second weight, respectively.
Claim [10]: A method for generating a compound predictor block of a current block, 
comprising: generating, using one of intra-prediction or inter-prediction, a 
first predictor block, the first predictor block comprising first predictor 
pixels;  generating, using one of the intra-prediction or the inter-prediction, 
a second predictor block, the second predictor block comprising second 
predictor pixels;  determining respective first modulation values for 
respective first predictor pixels of the first predictor block, wherein each 
first modulation value is determined using at least some of the first predictor 
pixels, and wherein the each first modulation value is used to modulate a first 
baseline weight used for pixels of the first predictor pixels;  determining 
respective second modulation values for respective second predictor pixels of 
the second predictor block using the respective first modulation values, 
wherein each second modulation value is used to modulate a second baseline 
weight used for the second predictor pixels;  and determining pixel values for 
pixels of the compound predictor block using the first predictor pixels, the 
first baseline weight, the first modulation values, the second predictor 
pixels, the second baseline weight, and the second modulation values.
Claim [21]:  An apparatus for generating a compound predictor block of a current block of video, comprising a processor configured to: generate, for the current block, predictor blocks comprising a first predictor block including first predictor pixels and a second predictor block including second predictor pixels; determine, using at least a subset of the first predictor pixels, a first weight for a first predictor pixel of the first predictor pixels; obtain a second weight for a second predictor pixel of the second predictor pixels, wherein the second predictor pixel is co-located with the first predictor pixel; and generate the compound predictor block by combining the first predictor block and the second predictor block, wherein the predictor block comprises a weighted pixel that is determined using a weighted sum of the first predictor pixel and the second predictor pixel using the first weight and the second weight, respectively.
Claim [1]: An apparatus for generating a compound predictor block of a current 
block, the apparatus comprising: a memory;  and a processor configured to 
execute instructions stored in the memory to: generate, using one of intra-prediction or inter-prediction, a first predictor block for the current block, wherein the first predictor block comprising first predictor pixels;  
generate, using one of the intra-prediction or the inter-prediction, a second predictor block for the current block, wherein the second predictor block comprising second predictor pixels;  select a baseline weight, wherein the 
baseline weight indicates a mask comprising a first baseline weight, wherein a second baseline weight is a complement of the first baseline weight;  and generate the compound predictor block using the first predictor block, the second predictor block, and the baseline weight, wherein to generate the compound predictor block comprises to: determine respective first modulation values for respective first predictor pixels of the first predictor block, wherein each first modulation value is determined using respective first values of at least some of the first predictor pixels, and wherein the each first modulation value is used to modulate the first baseline weight used for pixels of the first predictor pixels;  determine respective second modulation values for respective second predictor pixels of the second predictor block, wherein each second modulation value is determined using respective second values of at least some of the second predictor pixels, and wherein the each second modulation value is used to modulate the second baseline weight used for the second predictor pixels; and determine pixel values for pixels of the compound predictor block using the first predictor pixels, the first baseline weight, 
the first modulation values, the second predictor pixels, the second baseline 
weight, and the second modulation values.
Claim [29]: A non-transitory computer-readable storage medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, comprising: generating, for a current block, predictor blocks comprising a first predictor block including first predictor pixels and a second predictor block including second predictor pixels; determining, using at least a subset of the first predictor pixels, a first weight for a first predictor pixel of the first predictor pixels; obtaining a second weight for a second predictor pixel of the second predictor pixels, wherein the second predictor pixel is co-located with the first predictor pixel; and generating a compound predictor block by combining the first predictor block and the second predictor block, wherein the predictor block comprises a weighted pixel that is determined using a weighted sum of the first predictor pixel and the second predictor pixel using the first weight and the second weight, respectively.
Claim [1]: An apparatus for generating a compound predictor block of a current 
block, the apparatus comprising: a memory;  and a processor configured to 
execute instructions stored in the memory to: generate, using one of intra-prediction or inter-prediction, a first predictor block for the current block, wherein the first predictor block comprising first predictor pixels;  
generate, using one of the intra-prediction or the inter-prediction, a second 
predictor block for the current block, wherein the second predictor block 
comprising second predictor pixels;  select a baseline weight, wherein the 
baseline weight indicates a mask comprising a first baseline weight, wherein a 
second baseline weight is a complement of the first baseline weight;  and 
generate the compound predictor block using the first predictor block, the 
second predictor block, and the baseline weight, wherein to generate the 
compound predictor block comprises to: determine respective first modulation 
values for respective first predictor pixels of the first predictor block, 
wherein each first modulation value is determined using respective first values 
of at least some of the first predictor pixels, and wherein the each first 
modulation value is used to modulate the first baseline weight used for pixels 
of the first predictor pixels;  determine respective second modulation values 
for respective second predictor pixels of the second predictor block, wherein 
each second modulation value is determined using respective second values of at 
least some of the second predictor pixels, and wherein the each second 
modulation value is used to modulate the second baseline weight used for the 
second predictor pixels; and determine pixel values for pixels of the compound 
predictor block using the first predictor pixels, the first baseline weight, 
the first modulation values, the second predictor pixels, the second baseline 
weight, and the second modulation values.




Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains could recognize the advantage of providing method and apparatus for generating a compound predictor block of current block by modifying Mukherjee’s teachings in the present US Patent No.: for the purpose to determine respective second modulation values for respective second predictor pixels of the second predictor block using the respective first modulation values, thereby improving compression efficiency.



Claim Interpretations - 35 USC § 112(f)
6.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that” or “unit”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step for”) or “unit” and/or “configured to” in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step for”) or “unit” and/or “configured to” in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” or “step” or “unit” and/or “configured to” are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” or “step” or “unit” and/or “configured to” are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” or “unit” and/or “configured to” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a processor configured to …” in claim 21 and 26.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


9.	Claims 1-8 and 21-32 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (“Kim”) (US Pub No.: 2005/0013360 A1) in view of Lee et al. (“Lee”) (US Pub. No.: 2008/0240245 A1).

In regards to claim [1], [21], and [29], Kim discloses a method (see fig. 6 or fig. 11), an apparatus (see title and abstract), and a non-transitory computer-readable storage medium (see paragraph [0100]), comprising executable instructions that (see paragraph [0100]), when executed by a processor (see paragraph [0100]), facilitate performance of operations (see fig. 6 or fig. 11), comprising: generating (see fig. 7A), for the current block (see fig. 7A unit 108), predictor blocks (see fig. 7A units 100, 102, 104, and 106) comprising a first predictor block (see fig. 7A unit 108) including first predictor pixels (see fig. 7A, e.g. “Pa-Pq”) and a second predictor block (see fig. 7A unit 102) including second predictor pixels (see fig. 7A, e.g. “P1-P4”); determining, using at least a subset of the first predictor pixels (see fig. 7A, e.g. “Pa-Pq”), a first weight (see fig. 8 unit 120 and/or fig. 3 unit 20) for a first predictor pixel (see fig. 7A, e.g. “Pa”) of the first predictor pixels (see fig. 7A, e.g. “Pa-Pq”); obtaining a second weight (see fig. 8 unit 122 and/or fig. 9 unit 148) for a second predictor pixel (see fig. 7A, e.g. “P1”) of the second predictor pixels (see fig. 7A, e.g. “P1-P4”), wherein the second predictor pixel (see fig. 7A, e.g. “P1”) is co-located (see fig. 7A) with the first predictor pixel (see fig. 7A, e.g. “Pa”).
Although Kim discloses a method (see fig. 6 or fig. 11), an apparatus (see title and abstract), and a non-transitory computer-readable storage medium (see paragraph [0100]), comprising executable instructions that (see paragraph [0100]), when executed by a processor (see paragraph [0100]), facilitate performance of operations (see fig. 6 or fig. 11), comprising: determining a first weight (see fig. 8 unit 120 and/or fig. 3 unit 20) for a first predictor pixel (see fig. 7A, e.g. “Pa”) of a first predictor block (see fig. 7A unit 108); and determining a second weight (see fig. 8 unit 122 and/or fig. 9 unit 148) for a second predictor pixel (see fig. 7A, e.g. “P1”) of second predictor block (see fig. 7A unit 102), Kim fails to explicitly disclose generating a compound predictor block of a current block of video; generating the compound predictor block by combining the first predictor block and the second predictor block; and wherein using a weighted sum of a predictor pixel of a first prediction block and a predictor pixel of the second prediction block, respectively as claimed.
However, Lee teaches the well-known concept of generating a compound predictor block of a current block of video (see fig 8 unit 840); generating the compound predictor block by combining the first predictor block and the second predictor block (see fig 8 unit 840); and wherein using a weighted sum of a predictor pixel of the first prediction block and a predictor pixel of the second prediction block, respectively (see paragraph [0060]). 
Therefore, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains could recognize the advantage of modifying the proposed teachings of Kim above by incorporating the proposed teachings of Lee above to perform such a modification to encoding apparatus and method for generating a compound predictor block of a current block of video; generating the compound predictor block by combining the first predictor block and the second predictor block; and wherein using a weighted sum of the first predictor pixel of the first prediction block and the second predictor pixel of the second prediction block, respectively as well as to the problem in a case where transmission bandwidth is limited as taught by Lee et al. (see Lee, paragraph [0008]), thus enhancing compression efficiency.

As per claim [2], most of the limitations have been noted in the above rejection of claim 1.     In addition, Kim discloses the method of claim 1 (see the above rejection of claim 1), wherein determining the first weight (see fig. 8 unit 120 and/or fig. 3 unit 20) for the first predictor pixel (see fig. 7A, e.g. “Pa”) of the first predictor pixels (see fig. 7A, e.g. “Pa-Pq”) comprises: modulating a first baseline weight (see fig. 6 unit 78) based on the at least a subset of the first predictor pixels (see fig. 7A, e.g. “Pa-Pq”) to obtain the first weight (see fig. 8 unit 120 and/or fig. 3 unit 20).

As per claim [3], most of the limitations have been noted in the above rejection of claim 1.     In addition, Kim discloses the method of claim 1 (see the above rejection of claim 1), wherein determining the first weight (see fig. 8 unit 120 and/or fig. 3 unit 20) for the first predictor pixel (see fig. 7A, e.g. “Pa”) of the first predictor pixels (see fig. 7A, e.g. “Pa-Pq”) comprises: determining the first weight (see fig. 8 unit 120 and/or fig. 3 unit 20) using a difference (see fig. 7A) between the first predictor pixel (see fig. 7A, e.g. “Pa”) and the second predictor pixel (see fig. 7A, e.g. “P1”). 

As per claim [4], most of the limitations have been noted in the above rejection of claim 1.     In addition, Kim discloses the method of claim 3 (see the above rejection of claim 3), wherein determining the first weight (see fig. 8 unit 120 and/or fig. 3 unit 20) using the difference (see fig. 7A) between the first predictor pixel (see fig. 7A, e.g. “Pa”) and the second predictor pixel (see fig. 7A, e.g. “P1”) comprises: modulating a baseline weight (see fig. 6 unit 78) based on the difference (see fig. 7A) between the first predictor pixel (see fig. 7A, e.g. “Pa”) and the second predictor pixel (see fig. 7A, e.g. “P1”).

As per claim [5], most of the limitations have been noted in the above rejection of claim 1.     In addition, Kim discloses the method of claim 4 (see the above rejection of claim 4), wherein the baseline weight is obtained from a weighting scheme comprising weights 0.75, 0.6, 0.5, and 0.25 (see fig. 8 unit 120 and/or fig. 6).

As per claim [6], most of the limitations have been noted in the above rejection of claim 1.     In addition, Kim discloses the method of claim 5 (see the above rejection of claim 5), further comprising: encoding, in a compressed bitstream (see paragraphs [0068-0069]), an index into the weighting scheme (see paragraphs [0060-0061]) of the baseline weight (see fig. 8 unit 120 and/or fig. 6).

As per claim [7], most of the limitations have been noted in the above rejection of claim 1.     In addition, Kim discloses the method of claim 4 (see the above rejection of claim 4), wherein modulating the baseline weight (see fig. 6 unit 78) based on the at least the subset of the first predictor pixels (see fig. 7A, e.g. “Pa-Pq”) to obtain the first weight (see fig. 8 unit 120 and/or fig. 3 unit 20) comprises: modulating the baseline weight (see fig. 6 unit 78) using a smoothness in a window (see fig. 7A) around the first predictor pixel (see fig. 7A, e.g. “Pa”).

As per claim [8], most of the limitations have been noted in the above rejection of claim 1.     In addition, Kim discloses the method of claim 7 (see the above rejection of claim 7), wherein the window is centered (see fig. 7A) at the first predictor pixel (see fig. 7A, e.g. “Pa”) and has a width of 3 pixels and a height of 3 pixels (see fig. 7A).


As per claim [22], the apparatus of claim 21, is analogous to claim 2, which is performed by claim 22. 

As per claim [23], the apparatus of claim 21, is analogous to claim 3, which is performed by claim 23. 

As per claim [24], the apparatus of claim 23, is analogous to claim 4, which is performed by claim 24. 

As per claim [25], the apparatus of claim 24, is analogous to claim 5, which is performed by claim 25. 

As per claim [26], the apparatus of claim 25, is analogous to claim 6, which is performed by claim 26. 

As per claim [27], the apparatus of claim 24, is analogous to claim 7, which is performed by claim 27. 

As per claim [28], the apparatus of claim 27, is analogous to claim 8, which is performed by claim 28. 

As per claim [30], the non-transitory computer-readable storage medium of claim 29, is analogous to claim 2, which is performed by claim 30. 

As per claim [31], the non-transitory computer-readable storage medium of claim 29, is analogous to claim 3, which is performed by claim 31.

As per claim [32], the non-transitory computer-readable storage medium of claim 31, is analogous to claim 4, which is performed by claim 32. 
 


Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

	Xu et al. (US Patent No.: 10,116,957 B2) discloses dual filter for motion compensated prediction in video coding. 

	Xu et al. (US Patent No.: 10,404,989 B2) discloses hybrid prediction modes for video coding.

	Matsumoto et al. (US Pub. No.: 2015/0063726 A1) discloses image processing method and image processing apparatus. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Carter whose telephone number is (571)270-1220.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/R.B.C/Examiner, Art Unit 2485    

/JAYANTI K PATEL/Supervisory Patent Examiner, Art Unit 2485    
November 18, 2021